Citation Nr: 0218799	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  97-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of 
February 1997, by the Columbia, South Carolina Regional 
Office (RO), which denied the veteran's claim of 
entitlement to service connection for a low back disorder 
secondary to the service-connected laceration injury to 
the right thigh.  The notice of disagreement with that 
determination was received in March 1997.  The statement 
of the case was issued in March 1997, and the substantive 
appeal was received in April 1997.  Following the receipt 
of private treatment reports, a supplemental statement of 
the case (SSOC) was issued in October 1997.  Thereafter, 
the veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in August 1999.  A 
transcript of the hearing is of record.  An SSOC was 
issued in August 1999.  Following subsequent development, 
additional SSOCs were issued in May 2000, September 2000, 
and January 2002, respectively.  

In November 2002, the veteran filed a motion requesting 
that his case be advanced on the docket due to financial 
hardship, and this was granted.  38 C.F.R. § 20.900(c) 
(2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.  

2.  Competent medical evidence establishes that the 
veteran has a current low back disorder that was 
aggravated by the antalgic gait that resulted from the 
service-connected laceration to the right thigh.  


CONCLUSION OF LAW

The veteran's current low back disability is proximately 
due to or the result of his service-connected laceration 
injury to the right anterior thigh.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted, which provides new 
statutory requirements regarding notice to a veteran and 
his representative and specified duties to assist in the 
development of his claims.  

Because this decision grants the benefits sought, the 
veteran requires no further assistance in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

II.  Legal Analysis

Pertinent regulations provide that service connection will 
be granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line 
of duty, or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection may also be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  
38 C.F.R. § 3.310(a) (2002).  In addition, when 
aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of 
earning capacity resulting from a service-connected 
disability, regardless of whether the additional 
impairment is itself a separate disease or injury caused 
by the service-connected disability, shall be compensated.  
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The record does not show, nor does the veteran assert, 
that his back disorder was present in service, or for many 
years after service.  Service medical records show no 
complaints or treatment for a low back disorder.  However, 
service connection has been granted for residuals of a 
laceration injury to the right anterior thigh, and for 
instability and degenerative changes in the right knee, 
and several VA medical opinions suggests current back 
problems are related to service.  

The only opinions as to the etiology of the veteran's 
current back disability were obtained as the result of 
development undertaken by the Board.  

In November 2002, a VA orthopedic examiner determined that 
the veteran had an antalgic gait as a result of the 
service-connected right thigh injury.  The examiner 
concluded that the antalgic gate may have aggravated or 
increased the degenerative process now present in his 
lumbar spine.  He opined that it was at least as likely as 
not that the right thigh injury aggravated any current low 
back disorder.  Likewise, in November 2002 a VA neurologic 
examiner opined that, since low back pain also began 
following the 1968 injury, one may conclude that both the 
lower extremity pain and low back disorder are related to 
the inservice injury.  These opinions are uncontroverted.  

Since service connection has been granted for the right 
thigh condition and knee conditions, and since all 
competent opinions are to the effect that the service 
connected conditions aggravated the current low back 
disability, the Board finds that the evidence is in favor 
of a finding that the current low back disorder was 
aggravated by a service connected disability.  Therefore, 
service connection for the low back disorder is granted.  
See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  
Accordingly, the benefit sought on appeal is granted.  38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  


ORDER

Service connection for a low back disorder is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

